             CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA



In the Matter of Osseo Area Public Schools,
Independent School District No. 279,                        Civil File No.
_____________________

                            Plaintiff,               COMPLAINT AND APPEAL OF
                                                     HEARING OFFICER DECISION
                                                     PURSUANT TO 20 U.S.C. § 1415(i)(2)
v.

A.J.T., by and through her Parents,
A.T. and G.T.

                            Defendants.



           Osseo Area Public Schools, Independent School District No. 279 (“District”)

appeals the Findings of Fact, Conclusions of Law and Order (“Decision”) of the

Administrative Law Judge (“ALJ”) dated April 21, 2021 in the Office of Administrative

Hearings Docket No. 8-1300-37093 and the Minnesota Department of Education

(“MDE”) Case No. 21-007H in its entirety, except for the ALJ’s correct determination of

the applicable statute of limitations.

I.         Jurisdiction and Venue.

           This action is an appeal of the April 21, 2021 Decision from the state level due

process hearing decision1 held pursuant to the federal Individuals with Disabilities



1
    Exhibit 1 (ALJ Decision).
        CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 2 of 15




Education Act (“IDEA”) and corresponding Minnesota law. See 20 U.S.C. §

1415(i)(2)(A); Minn. Stat. § 125A.091, subd. 24.

      1.     This Court has jurisdiction over the appeal of the Decision pursuant to 20

             U.S.C. § 1415(i)(2) and 28 U.S.C. § 1331.

      2.     Venue in this district is authorized by 28 U.S.C. § 1391(b) because the

             defendants are residents of the State and reside within this Judicial District,

             and the events giving rise to the Complaint occurred within this Judicial

             District.

II.   Parties.

      1.     Plaintiff Osseo Area Schools, Independent School District No. 279,

             (“Osseo” or “District”) is a public school district in Minnesota. The

             District is an award-winning school system that inspires and prepares all

             students with the confidence, courage, and competence to achieve their

             dreams; contribute to community; and engage in a lifetime of learning. It is

             the fifth-largest school district in the state, serving all or parts of Brooklyn

             Center, Brooklyn Park, Corcoran, Dayton, Maple Grove, Osseo, Plymouth,

             and Rogers, Minnesota. The District serves approximately 20,000 students

             from pre-kindergarten through grade twelve in seventeen elementary

             schools, four middle schools, and three senior high schools. It provides

             education beyond grade twelve through its adult learning and special

             education transition programs. The District provides special education

             services to students from birth to age 21.
        CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 3 of 15




       2.   The District, under the management and control of its duly elected School

            Board, administers the public schools situated within District boundaries.

            The District’s principle office is located at 11200 93rd Avenue North,

            Maple Grove, Minnesota 55369.

       3.   G.T. is the mother of A.J.T. and A.T. is her father. They reside with their

            daughter, A.J.T. within the boundaries of the School District.

III.   Factual Background.

       1.   The Student. A.J.T. is a fifteen-year-old girl who has Lennox-Gastaut

            Syndrome (“LGS”). LGS is a severe, intractable form of epilepsy. A.J.T.

            has seizures continually throughout the day. As a result of her condition,

            she has a significant cognitive disability and developmentally functions in

            the approximate range of an 18-month old child. She does not speak but

            communicates primarily using eye-gaze. Eye-gaze requires her to look at a

            preferred item so that her communication partner knows her choice. A.J.T.

            also uses a few sign language approximations and gestures to communicate.

            She walks only with assistance and is vulnerable to injury because she is

            unsteady in her gait. She requires constant adult supervision because of her

            seizures and the impact that they have had over time on her ability to

            control her bodily movements. The Student is not toilet-trained and needs

            assistance in all areas of daily living.

       2.   In school, A.J.T. receives special education services throughout her school

            day with a focus on learning to communicate her wants and needs. She is
 CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 4 of 15




     beginning to learn to imitate others, to take turns and to share joint attention

     with another person (looking at or listening to something when another

     person calls attention to it.)

3.   Dr. Karen Wills, a board-certified pediatric neurologist who has evaluated

     over 500 youth with severe intellectual disabilities and on more than 7,000

     students’ educational programming, testified that the Student has made

     progress in school. She has demonstrated distinct improvement with “using

     the signs she has consistently and with diminished prompting [and] less of a

     need for…hand-over-hand reminders for the eat and drink and treat [sign

     language approximations] that she uses pretty predictably.”

4.   Dr. Wills also testified that the Student was showing “distinct

     improvement” in visually tracking a person or object, looking at people’s

     faces, smiling and laughing, and initiating and sustaining some turn taking

     like throwing a ball back and forth with another person. She testified that

     A.J.T. was also progressing in using eye gaze to attend to or look at

     pictures.

5.   Dr. Wills testified that the Student is beginning to be interested in her peers

     and what they are doing. She testified that pleasure, enjoyment, amusement

     and curiosity are intrinsically reinforcing experiences and those experiences

     are powerfully reinforcing and motivating for the individual. This interest

     in others is an important strength for persons with profound disabilities, Dr.
 CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 5 of 15




      Wills testified, because it allows the person to interact with others in a

      positive way and obtain positive responses from other people.

6.    The educators working with A.J.T., Joy Fredrickson, Pamela Kohlhepp,

      and Teresa Elliot testified that the Student made a lot of gains in not only

      her desire to communicate with others, but her ability to use eye gaze to

      answer questions and make choices and to obtain adult attention. Ms. Elliot

      who is the Student’s current teacher, testified that she absolutely made

      progress in her communication including being able to make a choice of

      what she wanted to eat and who she wanted to do an activity with or work

      within school.

7.    The School District’s expert witness Debra West an experienced teacher of

      students with significant cognitive disabilities including students with LGS,

      testified that the Student made progress based on the data collected and

      reported in March of 2020.

8.    Individuals with LGS often regress in all areas of functioning because of

      the impact of the constant seizures on brain function.

9.    The record is devoid of any evidence that the Student has regressed in any

      of her skills during the approximately five years that she has attended the

      Osseo Area Public Schools.

10.   No expert witness testified that the Student had regressed in her skills

      during the five years she has been educated in the District. Dr. Wills and
 CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 6 of 15




      Ms. West testified that they reviewed the Student’s entire educational

      record and saw no evidence of regression of skills.

11.   A.J.T.’s teachers testified that she has not regressed in her skills during her

      tenure in the District.

12.   Dr. Wills testified that given the severity and frequency of A.J.T.’s seizure

      disorder, she well could have regressed in her functional and

      communication skills but she did not. She opined that many students with

      LGS do regress making this achievement even more important for A.J.T.

13.   The Statute of Limitations. The ALJ ruled on February 1, 2021 that the

      appropriate statute of limitations was four years. The hearing in this matter

      took place over five days in February of 2021. The hearing included

      evidence and argument over a five-year period of time. And the ALJ relied

      on that evidence in his Decision. (See e.g., Decision page 16, fn. 101, 102)

14.   Only after the hearing was concluded, did the ALJ reverse his earlier

      decision on the statute of limitations. The ALJ held that the appropriate

      statute of limitations was two years from the date of the filing of the

      hearing request. He relied on a decision from the Minnesota Federal

      District Court issued in January of 2021, M.L.K. v. Minnetonka,

      Minnetonka Pub. Schs. v. M.L.K., No. CV 20-1036 (DWF/KMM), 2021

      WL 780723, at *6 (D. Minn. Mar. 1, 2021), appeal docketed, Nos. 21-

      1707, No. 21-1770 (8th Cir. 2021). The Eighth Circuit Court of Appeals

      precedent for this decision was from years prior (I.S.D. NO. 283 v. EMDH,
 CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 7 of 15




      960 F.3d 1073,1083 (8th Cir. 2020) (C.B. v. Spec. Sch. Dist. No. 1, 636 F.3d

      981, 989 (8th Cir. 2011), Lathrop v. Gray, 611 F.3e 419, 428 (8th Cir.

      2010)). The ALJ had been apprised of that law in the District’s motion filed

      on January 20, 2021 prior to the hearing. Moreover, the ALJ should have

      known of the Circuit Court’s rulings from 2010 on. The ALJ did not follow

      the Eighth Circuit’s precedent.

15.   Consequently, at issue in this case should have been whether the Student

      received a FAPE from September 14, 2018 to September 14, 2020.

16.   The Student’s School Day. During the 2018-2019 school year, A.J.T.

      attended Cedar Island Elementary. The regular school day at Cedar Island

      Elementary began at 9:30 a.m. and concluded at 4:00 p.m. A.J.T. was

      excused from attending school in the morning and attended school from the

      hours of 12:00 p.m. to 4:15 p.m. each school day. The excusal was based

      on a letter from a physician indicating that the Student should not attend

      school until noon.

17.   In April of 2018, the Parents proposed that the noon to 4:15 p.m. schedule

      remain in place when the Student began middle school in the 2019-2020

      school year. They eventually withdrew their proposal and asked that the

      District educate the Student from noon to 6:00 p.m. or 6:30 p.m. with some

      of the education to be delivered in their home in the evenings.

18.   A.J.T. began attending Maple Grove Middle School (“MGMS”) at the start

      of the 2019-2020 school year, where she continued to attend school from
 CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 8 of 15




      the hours of 12:00 p.m. to 4:15 p.m. The regular school day at MGMS

      begins at 8:10 a.m. and concludes at 2:40 p.m.

19.   The District has educated other students with L.G.S. and those students

      have had a flexible start time in the morning to accommodate for any

      seizure activity or impact of seizure activity that occurs in the morning

      hours. Those students generally arrive either with their peers or if they have

      seizure activity in the morning that impacts their ability to attend, they

      come to school when they are ready.

20.   A.J.T., like many students with seizure disorders and most students with

      L.G.S., has more seizure activity in the mornings. As a result, her family

      has established a routine that has her attending school at noon. She comes

      to school precisely at noon regardless of her morning seizure activity. Her

      parents have chosen this as her best start time.

21.   Each year that A.J.T. has attended the District’s schools, the Parents have

      provided a very brief note from a medical doctor indicating that the Student

      should be excused from attendance before noon each day.

22.   Each year, the District has honored this request for A.J.T. to begin at noon

      and each year it has provided special education services after the close of

      the regular school day. No other middle school student attends school after

      2:40 p.m. each day. The Student is educated by a teacher and a

      paraprofessional from 2:40 to 4:15 p.m. each day. The Student has always

      attended school after her peers left for the day in this format.
           CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 9 of 15




      23.      While many students in the District have altered school days because of

               medical or mental health needs; no student starts promptly at noon, none is

               educated after the other students have left and only those whose medical

               needs are so significant that they must be educated at home, have teachers

               coming into their homes.

      24.      There is no evidence in the record that A.J.T. has medical needs that require

               her to be educated in her home for part of her school day.

      25.      The District has addressed A.J.T.’s unique medical and family

               circumstances by accommodating her noon start time and elongating the

               typical day by two hours.

IV.   Due Process Hearing.

      1.       The Parents requested a due process hearing on September 14, 2020. They

               alleged violations of the IDEA based on the fact that the Student did not

               receive a six and a half hour school day like her non-disabled peers. They

               alleged violation of the IDEA over six years – from the time that A.J.T.

               enrolled in the District in October of 2015 to September 14, 2020.

      2.       ALJ Lipman was assigned to hear this matter by the Office of

               Administrative Hearings.

      3.       The Parents moved to remove ALJ Lipman based on claims that he

               discriminated against students with disabilities based on two prior rulings

               and that he discriminated against the Parents’ attorney based on her sexual

               orientation. There was not a single fact pled or argument raised supporting
 CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 10 of 15




     the allegation that ALJ Lipman had treated the Parents’ attorney in a

     discriminatory manner. The Chief ALJ denied the Parents’ request;

     however, the strategy appears to have impacted the ALJ’s impartiality

     toward the School District and its employee experts and expert witnesses as

     he completely discounted their testimony and evidence in favor of the

     Parents’ witnesses.

4.   The Parents then moved for summary disposition arguing that all students

     in Minnesota pursuant to state law are entitled to six and one-half hours of

     school daily. The Motion was denied by ALJ Lipman.

5.   The Parents requested delay in the hearing to allow their expert witness to

     conduct testing of A.J.T. during the evening hours. He conducted the trials

     remotely between the hours of 4:00 p.m. and 5:30 p.m.

6.   During the time that the Parents’ expert was conducting remote trials in

     their home, the Student was receiving instruction virtually due to the

     COVID-19 pandemic and resulting school closures.

7.    The Parents’ expert opined that the Student would likely experience more

     progress if she had more school hours. He testified that he did not know

     how returning to in-person school might impact the Student and her ability

     to be available for instruction from noon to 6:30 p.m. Regardless, he

     speculated that more instruction in the evenings at home would benefit the

     Student. Parents’ expert could not opine about her availability for

     instruction after 5:30 p.m. because his trials ended by 5:30 p.m.
      CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 11 of 15




     8.    Pam Kohlhepp, who was the Student’s teacher for three years in elementary

           school, testified that she questioned whether the Student would be alert and

           available for instruction after a full school day and between the requested

           hours of 4:15 p.m. to 6:30 p.m.

     9.    The record indicated that A.J.T.’s neurologist and private speech therapist

           discontinued private speech sessions when school started because “[the

           Student] did not have the capacity to do outpatient services on top of

           school.”

     10.   Dr Wills testified simply “it is a no-brainer that more instruction is a benefit

           for any student. That is a different thing from saying its necessary.”

     11.   The ALJ found that the Student should be educated in the future after her

           regular school day from 4:15 p.m. to 6:00 p.m. in her home.

V.   Grounds for Appeal.

     1.    Decision. The ALJ’s Decision was legally and factually erroneous.

     2.    Statute of Limitations Order. The Eighth Circuit jurisprudence makes it

           clear that the IDEA’s statute of limitations is two years and that

           compensation should be limited to the amount of time and services needed

           to compensate students for the deprivations that occurred during the two

           years before the filing of the due process complaint. C.B. ex rel. B.B. v.

           Special Sch. Dist. No. 1, 636 F.3d 981, 989 (8th Cir. 2011); Lathrop R-11

           Sch. Dist. v. Gray, 611 F.3d 419, 428 (8th Cir. 2010); Strawn v. Missouri

           State Bd. of Educ., 210 F.3d 954, 957-59 (8th Cir. 2000); see also Indep.
 CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 12 of 15




     Sch. Dist. No. 413 v. H.M.J., 123 F. Supp. 3d 1100, 1113 (D. Minn. 2015);

     Indep. Sch. Dist. No. 283 v. E.M.D.H., 357 F. Supp. 3d 876, 888–89 (D.

     Minn. 2019) (appealed to 8th Circuit); R.M.M. v. Minneapolis Pub. Sch.,

     No. 15-CV-1627, 2017 WL 2787606, at *6 (D. Minn. June 27, 2017).

3.   The ALJ erred when he initially determined the statute of limitations to be

     four years. He compounded the error when he did not reverse his decision

     until after the hearing was concluded and did not take into account the fact

     of the appropriate limitations period. The initial statute of limitations order

     was legally and factually erroneous.

4.   The ALJ erroneously relied on alleged violations of the law that occurred

     prior to September 14, 2018. He erred when he determined that the District

     did not provide services to the Student after 4:15 p.m. based on

     administrative convenience as a result.

5.   The ALJ erred when he ordered in home education when there was not

     testimony that the Student’s needs required her to be educated in the home.

6.   The ALJ erred when he ordered in home education until 6:00 p.m. because

     there is no evidence that the Student would be able to sustain attention and

     be available for education after 5:30 p.m. There is no data or objective

     evidence in the record supporting in home instruction and none to support

     in home instruction after 5:30 p.m.

7.   There was no testimony or other evidence establishing whether the Student

     suffered educational harm during the applicable two year period. In fact,
            CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 13 of 15




                    that was no evidence that the Student suffered any educational harm - only

                    the speculation by Parents’ expert witness that A.J.T. could be educated

                    between 4:00 and 5:30 p.m.

           8.       The ALJ erred when he found that the IEP that did not include

                    “supplemental instruction home (sic) in the afternoon did not afford the

                    Student” a free, appropriate public education (“FAPE”).

           9.       The ALJ erred when he found that the “School District has struggled in

                    making progress on [the Student’s2] IEP because he found that Teresa Elliot

                    had “confided” to the Parents’ expert that some objectives could not be

                    implemented in the Student’s 4.25 hour school day. Assuming he meant

                    that the District struggled somehow to implement the IEP and therefore,

                    A.J.T. did not make progress, the evidence does not support either

                    conclusion. Ms. Elliot testified under oath that she did not say this to

                    Parents’ expert. Moreover, her uncontroverted testimony was that she wrote

                    the IEP after the length of day had been determined and would not have

                    written in objectives that she could not serve. No witness testified that the

                    A.J.T. struggled to make progress – instead, the great weight of the

                    evidence was that despite her intractable seizure activity, the Student did

                    make progress.




2
    The ALJ identifies the Student as “Gamma”; we use “Student” or “A.J.T.” out of respect for the Student.
       CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 14 of 15




      10.       The ALJ erred when he considered only the Parents’ expert witness

                speculative testimony that the Student would “likely” make more gains

                with more instruction. He applied the wrong legal standard in determining

                that the Student did not have a FAPE during the two school years at issue.

      11.       The ALJ erred when he ignored the educators’ opinions that the Student

                was benefitting from an intensive 4.25 hour school day.

      12.       The ALJ erred when he allowed the Parents to delay the hearing to conduct

                trials in order to have their expert provided speculative evidence of possible

                progress.

VI.   Relief.

      1.        Plaintiff seeks an order affirming the final determination of the statute of

                limitations as two years; and

      2.        Plaintiff seeks an order reversing the Decision otherwise in its entirety; and

      3.        Plaintiff requests that the Court enter judgment in favor of the District and

                order that the District recover its costs and disbursements, together with

                whatever other relief this Court deems just and equitable.

      4.        In the alternative, Plaintiff seeks an order reducing the amount of

                compensatory education owed to the Student to properly reflect a two year

                statute of limitations or remanding this matter to the Chief ALJ or her

                designee to determine the appropriate amount of compensatory education.

      5.        The Plaintiff seeks an order that the Student has received a FAPE during a

                4.25 hour school day.
 CASE 0:21-cv-01453-MJD-DTS Doc. 1 Filed 06/21/21 Page 15 of 15




                             RATWIK, ROSZAK & MALONEY, P.A.


Dated: 6/21/2021             s/ Laura Tubbs Booth
                             Laura Tubbs Booth, #186910
                             730 2nd Ave. S., Suite 300
                             Minneapolis, MN 55402
                             (612) 339-0060
                             ltb@ratwiklaw.com
                             Attorneys for Plaintiff
